--------------------------------------------------------------------------------

Exhibit 10.2
 
[FORM OF SENIOR SECURED CONVERTIBLE NOTE]
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS
OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 19(a) HEREOF.  THE PRINCIPAL
AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.
 
Applied DNA Sciences, Inc.
 
Senior Secured Convertible Note
 
Issuance Date:  July 15, 2010
Original Principal Amount: U.S. $___________

 
FOR VALUE RECEIVED, Applied DNA Sciences, Inc., an Delaware corporation (the
“Company”), hereby promises to pay to [___________________] or registered
assigns (“Holder”) the amount set out above as the Original Principal Amount (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and to pay interest (“Interest”) on any outstanding Principal
at the applicable Interest Rate from the date set out above as the Issuance Date
(the “Issuance Date”) until the same becomes due and payable, whether upon an
Interest Date (as defined below), the Maturity Date, acceleration, redemption,
conversion or otherwise (in each case in accordance with the terms
hereof).  This Senior Secured Convertible Note (including all Senior Secured
Convertible Notes issued in exchange, transfer or replacement hereof, this
“Note”) is one of an issue of Senior Secured Convertible Notes issued pursuant
to the Securities Purchase Agreement on the Closing Date (collectively, the
“Notes” and such other Senior Secured Convertible Notes, the “Other
Notes”).  Certain capitalized terms used herein are defined in Section 29.
 
 
 

--------------------------------------------------------------------------------

 
 
(1)           PAYMENTS OF PRINCIPAL.  Subject to the conversion of the Principal
and accrued and unpaid Interest and Late Charges (as defined below) into
Conversion Shares pursuant to Section 8 hereof, on the Maturity Date, the
Company shall pay to the Holder an amount in cash representing all outstanding
Principal, accrued and unpaid Interest and accrued and unpaid Late Charges, if
any, on such Principal and Interest.  The “Maturity Date” shall be July 15,
2011.  Other than as specifically permitted by this Note, the Company may not
prepay any portion of the outstanding Principal, accrued and unpaid Interest or
accrued and unpaid Late Charges on Principal and Interest, if any.
 
(2)   INTEREST; INTEREST RATE.  (a)  Interest on this Note shall commence
accruing on the Issuance Date and shall be computed on the basis of a 360-day
year comprised of twelve thirty day months and shall be payable in arrears on
the earlier of the Maturity Date or the Conversion Date during the period
beginning on the Issuance Date and ending on, and including, the Maturity Date
or the Conversion Date, as the case may be (the “Interest Date”).  Subject to
the conversion of the accrued and unpaid Interest into Conversion Shares
pursuant to Section 8 hereof, Interest shall be payable on the Interest Date to
the record holder of this Note on the Interest Date, in cash.
 
(b)   From and after the occurrence and during the continuance of an Event of
Default, the Interest Rate shall be increased to 15% per annum, or the maximum
rate permissible by law, whichever is less.  In the event that such Event of
Default is subsequently cured, the adjustment referred to in the preceding
sentence shall cease to be effective as of the date of such cure; provided that
the Interest as calculated and unpaid at such increased rate during the
continuance of such Event of Default shall continue to apply to the extent
relating to the days after the occurrence of such Event of Default through and
including the date of cure of such Event of Default.
 
(3)           CONVERSION OF NOTES.  This Note shall be convertible into
Conversion Shares, on the terms and conditions set forth in this Section 3.
 
(a)           Conversion Right.  At any time or times on or after the Issuance
Date, the Holder shall be entitled to convert any portion of the outstanding and
unpaid Conversion Amount (as defined below) into fully paid and nonassessable
Conversion Shares in accordance with Section 3(c), at the Conversion Rate (as
defined below).  The Company shall not issue any fraction of a Conversion Share
upon any conversion.  If the issuance would result in the issuance of a fraction
of a Conversion Share, the Company shall round such fraction of a Conversion
Share up to the nearest whole share.  The Company shall pay any and all
transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of Conversion Shares upon conversion of any Conversion
Amount; provided that the Company shall not be required to pay any tax that may
be payable in respect of the issuance and delivery of Conversion Shares to any
Person other than the Holder or with respect to any income tax due by the Holder
with respect to such Conversion Shares.
 
(b)           Conversion Rate.  The number of Conversion Shares issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(i)   “Conversion Amount” means the portion of the Principal to be converted,
redeemed or otherwise with respect to which this determination is being made,
plus all accrued and unpaid Interest and Late Charges on any Conversion Amount
up to and including the Conversion Date (as defined below).
 
(ii)   “Conversion Price” means either (1) as of any Conversion Date or other
date of determination, in each case (i) prior to the occurrence of a Subsequent
Financing, or (ii) after a Subsequent Financing in the event the Holder elects
to receive Conversion Shares that are not Subsequent Financing Securities, upon
conversion hereof, $0.04405, or (2) as of any Conversion Date or other date of
determination, in each case that occurs after a closing of a Subsequent
Financing and in the event the Holder elects to receive Subsequent Financing
Securities upon conversion hereof, 80% of the purchase price paid by the
investors in the Subsequent Financing for the Subsequent Financing Securities,
in each case, subject to adjustment as provided herein.
 
(c)           Mechanics of Conversion.
 
(i)   Optional Conversion.  To convert any Conversion Amount into Conversion
Shares on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 3(c)(iii), surrender this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction).  On or before the first Business Day following the date
of receipt of a Conversion Notice, the Company shall transmit by facsimile a
confirmation (the “Conversion Confirmation”) of receipt of such Conversion
Notice to the Holder and the Company’s Transfer Agent.  Any Conversion
Confirmation delivered by the Company shall confirm the Conversion Amount.  On
or before the fifth Business Day following the date of receipt of a Conversion
Notice, the Company shall, provided that the Transfer Agent is participating in
the DTC Fast Automated Securities Transfer Program, credit such aggregate number
of Conversion Shares to which the Holder shall be entitled to the Holder’s or
its designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system.  If the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program or if a Holder otherwise requests, on or
before the tenth Business Day following the date of receipt of a Conversion
Notice the Company shall issue and deliver to the address as specified in the
Conversion Notice, a certificate, registered in the name of the Holder or its
designee, for the number of Conversion Shares to which the Holder shall be
entitled.  If this Note is physically surrendered for conversion as required by
Section 3(c)(iii) and the outstanding Principal of this Note is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than five Business Days after
receipt of this Note and at its own expense, issue and deliver to the holder a
new Note (in accordance with Section 19(d)) representing the outstanding
Principal not converted.  The Person or Persons entitled to receive the
Conversion Shares issuable upon a conversion of this Note shall be treated for
all purposes as the record holder or holders of such Conversion Shares on the
Conversion Date.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(ii)   Company’s Failure to Timely Convert.  If the Company shall fail to issue
a certificate to the Holder for the number of Conversion Shares to which the
Holder is entitled upon conversion of any Conversion Amount on or prior to the
date which is five Trading Days after the Conversion Date (a “Conversion
Failure”), and if on or after such Trading Day the Holder purchases (in an open
market transaction or otherwise) Conversion Shares to deliver in satisfaction of
a sale by the Holder of Conversion Shares issuable upon such conversion that the
Holder anticipated receiving from the Company (a “Buy-In”), then the Company
shall, within three Business Days after the Holder’s written request and in the
Holder’s discretion, either (A) pay cash to the Holder in an amount equal to the
Holder’s total purchase price (including brokerage commissions and other out of
pocket expenses, if any) for the Conversion Shares so purchased (the “Buy-In
Price”), at which point the Company’s obligation to issue and deliver such
certificate or to credit the Holder’s balance account with DTC for the number of
Conversion Shares to which the Holder is entitled upon such Holder’s conversion
of any Conversion Amount shall terminate, or (B) promptly honor its obligation
to deliver to the Holder a certificate or certificates representing such
Conversion Shares and pay cash to the Holder in an amount equal to the excess
(if any) of the Buy-In Price over the product of (1) such number of Conversion
Shares, times (2) the Closing Bid Price on the Conversion Date.
 
(iii)   Registration; Book-Entry.  The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”).  The entries in the Register shall be conclusive and
binding for all purposes absent manifest error.  The Company and the holders of
the Notes shall treat each Person whose name is recorded in the Register as the
owner of a Note for all purposes, including, without limitation, the right to
receive payments of principal and interest hereunder, notwithstanding notice to
the contrary.  A Registered Note may be assigned or sold in whole or in part
only by registration of such assignment or sale on the Register.  Upon its
receipt of a request to assign or sell all or part of any Registered Note by a
Holder, the Company shall record the information contained therein in the
Register and issue one or more new Registered Notes in the same aggregate
principal amount as the principal amount of the surrendered Registered Note to
the designated assignee or transferee pursuant to Section 19.  Notwithstanding
anything to the contrary set forth herein, upon conversion of any portion of
this Note in accordance with the terms hereof, the Holder shall not be required
to physically surrender this Note to the Company unless (A) the full Principal
amount represented by this Note is being converted or (B) the Holder has
provided the Company with prior written notice (which notice may be included in
a Conversion Notice) requesting reissuance of this Note upon physical surrender
of this Note.  The Holder and the Company shall maintain records showing the
Principal, Interest and Late Charges, if any, converted and the dates of such
conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.
 
(iv)   Disputes.  In the event of a dispute as to the number of Conversion
Shares issuable to the Holder in connection with a conversion of this Note, the
Company shall issue to the Holder the number of Conversion Shares not in dispute
and resolve such dispute in accordance with Section 24.
 
(4)      RIGHTS UPON EVENT OF DEFAULT.
 
(a)    Event of Default.  Each of the following events shall constitute an
“Event of Default:”
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(i)     the suspension from trading or failure of the Common Stock to be listed
on an Eligible Market for a period of five consecutive Trading Days or for more
than an aggregate of ten Trading Days in any 365-day period;
 
(ii)    the Company’s (A) failure to cure a Conversion Failure by delivery of
the required number of Conversion Shares within five Business Days after the
applicable Conversion Date or (B) notice, written or oral, to any holder of the
Notes, including by way of public announcement or through any of its agents, at
any time, of its intention not to comply with a request for conversion of any
Notes into Conversion Shares that is tendered in accordance with the provisions
of the Notes;
 
(iii)   the Company’s failure to pay to the Holder any amount of Principal,
Interest, Redemption Price, Late Charges or other amounts when and as due under
this Note or any other Transaction Document (as defined in the Securities
Purchase Agreement) or any other agreement, document, certificate or other
instrument delivered in connection with the transactions contemplated hereby and
thereby to which the Holder is a party, except, in the case of a failure to pay
Interest, Redemption Price, Late Charges and other amounts when and as due, in
which case only if such failure continues for a period of at least three
Business Days;
 
(iv)   any default under, redemption of or acceleration prior to maturity of any
Indebtedness of the Company or any of its Subsidiaries (as defined in Section
3(a) of the Securities Purchase Agreement) which Indebtedness, individually or
in the aggregate, exceeds $300,000;
 
(v)   the Company or any of its Subsidiaries, pursuant to or within the meaning
of Title 11, U.S. Code, or any similar Federal, foreign or state law for the
relief of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary
case, (B) consents to the entry of an order for relief against it in an
involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;
 
(vi)   any proceeding is instituted against the Company or any of its
Subsidiaries in an involuntary case, or a court of competent jurisdiction enters
an order or decree under any Bankruptcy Law that (A) appoints a Custodian of the
Company or any of its Subsidiaries for all or substantially all of its property
or (B) orders the liquidation of the Company or any of its Subsidiaries and, in
each case, such order or decree is not dismissed or stayed within thirty days of
such entry;
 
(vii)   a final judgment or judgments for the payment of money aggregating in
excess of $300,000 are rendered against the Company or any of its Subsidiaries
and which judgments are not, within sixty days after the entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within sixty days
after the expiration of such stay; provided, however, that any judgment which is
covered by insurance or an indemnity from a credit worthy party shall not be
included in calculating the $300,000 amount set forth above so long as the
Company provides the Holder a written statement from such insurer or indemnity
provider (which written statement shall be reasonably satisfactory to the
Holder) to the effect that such judgment is covered by insurance or an indemnity
and the Company will receive the proceeds of such insurance or indemnity within
thirty days of the issuance of such judgment;
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(viii)   any representation or warranty made by the Company in any Transaction
Document shall prove to have been incorrect when made or deemed made;
 
(ix)   the Company shall fail to perform or observe any covenant, agreement or
other obligation contained in any Transaction Document on its part to be
performed or observed and such failure shall remain unremedied for a period of
three Business Days;
 
(x)    the Security Agreement shall, for any reason, cease to create a valid,
enforceable and perfected first priority security interest and Lien in any of
the Collateral (as defined in the Security Agreement) purported to be covered
thereby, or the Company shall so state in writing, or the Company shall in any
way challenge, or shall bring any proceeding which shall in any way challenge,
the prior valid, enforceable or perfected status of such security interest or
Lien or the validity or enforceability thereof;
 
(xi)   any Event of Default (as defined in the Other Notes) occurs with respect
to any Other Notes; or
 
(xii)    the SEC commences a formal investigation or enforcement action of the
Company and/or its Subsidiaries, or a formal investigation or enforcement action
of any of the then current officers or directors of the Company that is related
to the Company, its Subsidiaries and/or the Common Stock or enters a consent or
other order against the Company and/or its Subsidiaries or any of the then
current officers or directors of the Company that is related to the Company, its
Subsidiaries and/or the Common Stock.
 
(b)      Remedies.  Upon the occurrence of an Event of Default, the Company
shall within one Business Day deliver written notice thereof via facsimile and
overnight courier (an “Event of Default Notice”) to the Holder.  At any time
after the earlier of the Holder’s receipt of an Event of Default Notice and the
Holder becoming aware of an Event of Default, the Holder may require the Company
to redeem all or any portion of this Note by delivering written notice thereof
(the “Event of Default Redemption Notice”) to the Company, which Event of
Default Redemption Notice shall indicate the portion of this Note the Holder is
electing to redeem and, in the case the Holder has not received an Event of
Default Notice, the Event of Default of which the Holder has become aware;
provided, however, that in connection with any Event of Default under Section
4(a)(iv) hereunder, the Holder shall only have the right to require redemption
by the Company until a date that is thirty days following the day the default
under such Indebtedness has been cured or is no longer continuing or, in the
event of any acceleration that has been rescinded, for thirty days after the
date of such acceleration.  Each portion of this Note subject to redemption by
the Company pursuant to this Section 4(b) shall be redeemed by the Company at a
price equal to the greater of (i) the product of (A) the sum of the Conversion
Amount to be redeemed together with accrued and unpaid Interest with respect to
such Conversion Amount and accrued and unpaid Late Charges, if any, with respect
to such Conversion Amount and Interest and (B) the Redemption Premium and (ii)
the product of (A) the Conversion Rate with respect to such sum of the
Conversion Amount together with accrued and unpaid Interest with respect to such
Conversion Amount and accrued and unpaid Late Charges, if any, with respect to
such Conversion Amount and Interest in effect at such time as the Holder
delivers an Event of Default Redemption Notice and (B) the product of (1) the
Equity Value Redemption Premium and (2) the greater of (x) the Closing Sale
Price of the Common Stock on the date immediately preceding such Event of
Default, (y) the Closing Sale Price of the Common Stock on the date immediately
after such Event of Default and (z) the Closing Sale Price of the Common Stock
on the date the Holder delivers the Event of Default Redemption Notice (the
“Event of Default Redemption Price”).  Redemptions required by this Section 4(b)
shall be made in accordance with the provisions of Section 12.  To the extent
redemptions required by this Section 4(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of the Note by the Company, such
redemptions shall be deemed to be voluntary prepayments.  The parties hereto
agree that in the event of the Company’s redemption of any portion of the Note
under this Section 4(b), the Holder’s damages would be uncertain and difficult
to estimate because of the parties’ inability to predict future interest rates
and the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder.  Accordingly, any Redemption Premium due under this
Section 4(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(5)       RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.
 
(a)      Assumption.  The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance reasonably satisfactory to the Required
Holders and approved by the Required Holders prior to such Fundamental
Transaction, including agreements to deliver to each holder of Notes in exchange
for such Notes a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to the Notes, including,
without limitation, having a principal amount and interest rate equal to the
principal amounts and the interest rates of the Notes then outstanding held by
such holder, having similar conversion rights and having similar ranking to the
Notes, and satisfactory to the Required Holders.  Upon the occurrence of any
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note referring to the “Company” shall refer
instead to the Successor Entity), and may exercise every right and power of the
Company and shall assume all of the obligations of the Company under this Note
with the same effect as if such Successor Entity had been named as the Company
herein.  Upon consummation of the Fundamental Transaction, the Successor Entity
shall deliver to the Holder confirmation that there shall be issued upon
conversion or redemption of this Note at any time after the consummation of the
Fundamental Transaction, in lieu of the shares of the Company’s Common Stock (or
other securities, cash, assets or other property) issuable upon the conversion
or redemption of the Notes prior to such Fundamental Transaction, such shares of
the publicly traded common stock (or their equivalent) of the Successor Entity
(including its Parent Entity), as adjusted in accordance with the provisions of
this Note.  The provisions of this Section shall apply similarly and equally to
successive Fundamental Transactions and shall be applied without regard to any
limitations on the conversion or redemption of this Note.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(b)      Redemption Right.  No sooner than fifteen days nor later than ten days
prior to the consummation of a Change of Control, but not prior to the public
announcement of such Change of Control, the Company shall deliver written notice
thereof via facsimile and overnight courier to the Holder (a “Change of Control
Notice”).  At any time during the period beginning after the Holder’s receipt of
a Change of Control Notice and ending twenty Trading Days after the date of the
consummation of such Change of Control, the Holder may require the Company to
redeem all or any portion of this Note by delivering written notice thereof
(“Change of Control Redemption Notice”) to the Company, which Change of Control
Redemption Notice shall indicate the Conversion Amount the Holder is electing to
redeem.  The portion of this Note subject to redemption pursuant to this Section
5 shall be redeemed by the Company in cash at a price equal to the greater of
(i) 130% of the sum of (x) the Conversion Amount being redeemed and (y) the
amount of any accrued but unpaid Interest on such Conversion Amount being
redeemed and accrued and unpaid Late Charges, if any, with respect to such
Conversion Amount and Interest through the date of such redemption payment and
(ii) the product of (x) the Equity Value Redemption Premium and (y) the sum of
(1) the product of (A) the Conversion Amount being redeemed multiplied by (B)
the quotient determined by dividing (I) the aggregate cash consideration and the
aggregate cash value of any non-cash consideration per Common Share to be paid
to the holders of the Common Shares upon consummation of the Change of Control
(any such non-cash consideration consisting of marketable securities to be
valued at the higher of the Closing Sale Price of such securities as of the
Trading Day immediately prior to, the Closing Sale Price as of the Trading Day
immediately following the public announcement of such proposed Change of Control
and the Closing Sale Price of the Common Stock immediately prior to the public
announcement of such proposed Change of Control) by (II) the Conversion Price
plus (2) the amount of any accrued but unpaid Interest on such Conversion Amount
being redeemed and accrued and unpaid Late Charges, if any, with respect to such
Conversion Amount and Interest through the date of such redemption payment, (the
“Change of Control Redemption Price”).  Redemptions required by this Section 5
shall be made in accordance with the provisions of Section 12 and shall have
priority to payments to stockholders in connection with a Change of Control.  To
the extent redemptions required by this Section 5(b) are deemed or determined by
a court of competent jurisdiction to be prepayments of the Note by the Company,
such redemptions shall be deemed to be voluntary prepayments.  Notwithstanding
anything to the contrary in this Section 5, but subject to Section 3(d), until
the Change of Control Redemption Price (together with any interest thereon) is
paid in full, the Conversion Amount submitted for redemption under this Section
5(b) (together with any interest thereon) may be converted, in whole or in part,
by the Holder into Conversion Shares pursuant to Section 3.  In the event of a
partial redemption of this Note pursuant hereto, the principal amount redeemed
shall be deducted from the Installment Amounts relating to the applicable
Installment Dates as set forth in the Change of Control Redemption Notice.  The
parties hereto agree that in the event of the Company’s redemption of any
portion of the Note under this Section 5(b), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder.  Accordingly, any Change of
Control redemption premium due under this Section 5(b) is intended by the
parties to be, and shall be deemed, a reasonable estimate of the Holder’s actual
loss of its investment opportunity and not as a penalty.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(6)      RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.
 
(a)      Purchase Rights.  If at any time the Company grants, issues or sells
any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock, Subsequent Financing Securities or Qualified Financing Securities
(the “Purchase Rights”), then the Holder will be entitled to acquire, upon the
terms applicable to such Purchase Rights, the aggregate Purchase Rights which
the Holder could have acquired if the Holder had held the number of shares of
Common Stock, Subsequent Financing Securities or Qualified Financing Securities,
as the case may be, acquirable upon complete conversion of this Note (without
taking into account any limitations or restrictions on the convertibility of
this Note) immediately before the date on which a record is taken for the grant,
issuance or sale of such Purchase Rights, or, if no such record is taken, the
date as of which the record holders of Common Stock, Subsequent Financing
Securities or Qualified Financing Securities, as the case may be, are to be
determined for the grant, issue or sale of such Purchase Rights.
 
(b)      Other Corporate Events.  In addition to and not in substitution for any
other rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock, Subsequent Financing
Securities or Qualified Financing Securities, as the case may be, are entitled
to receive securities or other assets with respect to or in exchange for shares
of Common Stock, Subsequent Financing Securities or Qualified Financing
Securities, as the case may be (a “Corporate Event”), the Company shall make
appropriate provision to insure that the Holder will thereafter have the right
to receive upon a conversion of this Note, at the Holder’s option, (i) in
addition to the Conversion Shares receivable upon such conversion, such
securities or other assets to which the Holder would have been entitled with
respect to such Conversion Shares had such Conversion Shares been held by the
Holder upon the consummation of such Corporate Event (without taking into
account any limitations or restrictions on the convertibility of this Note) or
(ii) in lieu of the Conversion Shares otherwise receivable upon such conversion,
such securities or other assets received by the holders of shares of Common
Stock, Subsequent Financing Securities or Qualified Financing Securities, as the
case may be, in connection with the consummation of such Corporate Event in such
amounts as the Holder would have been entitled to receive had this Note
initially been issued with conversion rights for the form of such consideration
(as opposed to shares of Common Stock, Subsequent Financing Securities or
Qualified Financing Securities, as the case may be,) at a conversion rate for
such consideration commensurate with the Conversion Rate.  Provision made
pursuant to the preceding sentence shall be in a form and substance satisfactory
to the Required Holders.  The provisions of this Section shall apply similarly
and equally to successive Corporate Events and shall be applied without regard
to any limitations on the conversion or redemption of this Note.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(7)      RIGHTS UPON ISSUANCE OF OTHER SECURITIES.
 
(a)      Stock Dividends and Stock Splits. If the Company, at any time while
this Note is outstanding (A) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock, Subsequent
Financing Securities or Qualified Financing Securities, as the case may be, or
any other equity or equity equivalent securities payable in shares of Common
Stock, Financing Securities or Qualified Financing Securities, as the case may
be (which, for avoidance of doubt, shall not include any shares of Common Stock,
Subsequent Financing Securities or Qualified Financing Securities, as the case
may be, issued by the Company pursuant to this Note), or  (B) subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock, Subsequent Financing Securities or
Qualified Financing Securities, as the case may be, into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced.  If the Company at any time while this Note is
outstanding: combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock, Financing Securities or
Qualified Financing Securities, as the case may be, into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased.
 
(b)      Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 7 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the Conversion Price
so as to protect the rights of the Holder under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 7.
 
(8)   COMPANY’S RIGHT OF MANDATORY CONVERSION.
 
(a)      Mandatory Conversion.  Upon the earlier of (A) the first anniversary of
the date hereof, or (B) the closing of a Qualified Financing (a “Mandatory
Conversion Date”), the Conversion Amount then remaining under this Note shall be
automatically converted (the “Mandatory Conversion”) at the option of the Holder
into either (i) fully paid, validly issued and nonassessable shares of Common
Stock in accordance with Section 3(c) hereof at the Conversion Rate as of the
Mandatory Conversion Date with respect to the Conversion Amount, (ii) fully
paid, validly issued and nonassessable Subsequent Financing Securities in
accordance with Section 3(c) hereof at the Conversion Rate as of the Mandatory
Conversion Date with respect to the Conversion Amount, or (iii) validly issued
shares of Qualified Financing Securities at a conversion price equal to 80% of
the purchase price paid by the investors in a Qualified Financing, subject to
adjustment as provided herein. The Company shall deliver a notice to the Holders
on the Mandatory Conversion Date which sets forth the (y) the aggregate
Conversion Amount of the Notes subject to mandatory conversion from all of the
holders of the Notes pursuant hereto (and analogous provisions under the Other
Notes) and (z) the number of Conversion Shares to be issued to the Holder on the
Mandatory Conversion Date.  The mechanics of conversion set forth in Section
3(c) shall apply to any Mandatory Conversion as if the Company and the Transfer
Agent had received from the Holder on the Mandatory Conversion Date a Conversion
Notice with respect to the Conversion Amount being converted pursuant to the
Mandatory Conversion.
 
(9)      SECURITY.  This Note and the Other Notes are secured to the extent and
in the manner set forth in the Security Documents (as defined in the Securities
Purchase Agreement).
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(10)     NONCIRCUMVENTION.  The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all reasonable action as may be required to
protect the rights of the Holder of this Note.
 
(11)     RESERVATION OF AUTHORIZED SHARES.
 
(a)      Reservation.  The Company shall reserve out of its authorized and
unissued stock a number of shares of Common Stock or other securities issuable
upon conversion of the Notes, as the case may be, for each of the Notes equal to
100% of the Conversion Rate with respect to the Conversion Amount of each such
Note as of the Issuance Date and, for so long thereafter as any of the Notes are
outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock or other securities
issuable upon conversion of the Notes, as the case may be, solely for the
purpose of effecting the conversion of the Notes, 120% of the number of shares
of Common Stock or other securities issuable upon conversion of the Notes, as
the case may be, as shall from time to time be necessary to effect the
conversion of all of the Notes then outstanding; provided that at no time shall
the number of shares of Common Stock or other securities issuable upon
conversion of the Notes, as the case may be, so reserved be less than the number
of shares required to be reserved by the previous sentence (without regard to
any limitations on conversions) (such applicable amount, the “Required Reserve
Amount”).  The initial number of shares of Common Stock or other securities
issuable upon conversion of the Notes, as the case may be, reserved for
conversions of the Notes and each increase in the number of shares so reserved
shall be allocated pro rata among the holders of the Notes based on the
principal amount of the Notes held by each holder at the Closing (as defined in
the Securities Purchase Agreement) or increase in the number of reserved shares,
as the case may be (the “Authorized Share Allocation”).  In the event that a
holder shall sell or otherwise transfer any of such holder’s Notes, each
transferee shall be allocated a pro rata portion of such holder’s Authorized
Share Allocation.  Any shares of Common Stock or other securities issuable upon
conversion of the Notes, as the case may be, reserved and allocated to any
Person which ceases to hold any Notes shall be allocated to the remaining
holders of Notes, pro rata based on the principal amount of the Notes then held
by such holders.
 
(b)     Insufficient Authorized Shares.  If at any time while any of the Notes
remain outstanding the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock or other securities issuable upon
conversion of the Notes, as the case may be, to satisfy its obligation to
reserve for issuance upon conversion of the Notes at least a number of shares of
Common Stock or other securities issuable upon conversion of the Notes, as the
case may be, equal to the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock or other securities
issuable upon conversion of the Notes, as the case may be, to an amount
sufficient to allow the Company to reserve the Required Reserve Amount for the
Notes then outstanding.  Without limiting the generality of the foregoing
sentence, as soon as reasonably practicable after the date of the occurrence of
an Authorized Share Failure, but in no event later than sixty days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock or, if required by applicable law, other securities
issuable upon conversion of the Notes, as the case may be.  In connection with
such meeting, the Company shall provide each stockholder with a proxy statement
and shall use its reasonable efforts to solicit its stockholders’ approval of
such increase in authorized shares of Common Stock or, if required by applicable
law, other securities issuable upon conversion of the Note, as the case may be,
and to cause its board of directors of the Company to recommend to the
stockholders that they approve such proposal.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(12)    HOLDER’S REDEMPTIONS.
 
(a)      Mechanics.  The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within five Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice.  If the Holder has
submitted a Change of Control Redemption Notice in accordance with Section 5(b),
the Company shall deliver the applicable Change of Control Redemption Price to
the Holder concurrently with the consummation of such Change of Control if such
notice is received at least one Business Day prior to the consummation of such
Change of Control and within five Business Days after the Company’s receipt of
such notice otherwise.  In the event of a redemption of less than all of the
Conversion Amount of this Note, the Company shall promptly cause to be issued
and delivered to the Holder a new Note (in accordance with Section 19(d))
representing the outstanding Principal which has not been redeemed.  In the
event that the Company does not pay the applicable Redemption Price to the
Holder within the time period required, at any time thereafter and until the
Company pays such unpaid Redemption Price in full, the Holder shall have the
option, in lieu of redemption, to require the Company to promptly return to the
Holder all or any portion of this Note representing the Conversion Amount that
was submitted for redemption and for which the applicable Redemption Price
(together with any Late Charges thereon) has not been paid.  Upon the Company’s
receipt of such notice, (x) the applicable Redemption Notice shall be null and
void with respect to such Conversion Amount, (y) the Company shall immediately
return this Note, or issue a new Note (in accordance with Section 19(d)) to the
Holder representing the sum of such Conversion Amount to be redeemed together
with accrued and unpaid Interest with respect to such Conversion Amount and
accrued and unpaid Late Charges with respect to such Conversion Amount and
Interest and (z) the Conversion Price of this Note or such new Notes shall be
adjusted to the lesser of (A) the Conversion Price as in effect on the date on
which the applicable Redemption Notice is voided and (B) the lowest Closing Bid
Price of the Common Stock during the period beginning on and including the date
on which the applicable Redemption Notice is delivered to the Company and ending
on and including the date on which the applicable Redemption Notice is
voided.  The Holder’s delivery of a notice voiding a Redemption Notice and
exercise of its rights following such notice shall not affect the Company’s
obligations to make any payments of Late Charges which have accrued prior to the
date of such notice with respect to the Conversion Amount subject to such
notice.
 
(b)      Redemption by Other Holders.  Upon the Company’s receipt of notice from
any of the holders of the Other Notes for redemption or repayment as a result of
an event or occurrence substantially similar to the events or occurrences
described in Section 4(b) or Section 5(b), the Company shall immediately, but no
later than one Business Day of its receipt thereof, forward to the Holder by
facsimile a copy of such notice.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(13)    VOTING RIGHTS.  The Holder shall have no voting rights as the holder of
this Note, except as required by law, including, but not limited to, the
Delaware General Corporation Law, and as expressly provided in this Note.
 
(14)    COVENANTS.  So long as this Note is outstanding:
 
(a)      Rank. All payments due under this Note shall rank pari passu with all
Other Notes and no other Indebtedness of the Company and its Subsidiaries shall
be senior to the Indebtedness of the Company and its Subsidiaries evidenced by
this Note and the Other Notes other than Indebtedness described on Schedule 3(s)
to the Securities Purchase Agreement.
 
(b)      Incurrence of Indebtedness.  The Company shall not, and the Company
shall not permit any of its Subsidiaries to, directly or indirectly, incur or
guarantee, assume or suffer to exist any Indebtedness, other than the
Indebtedness evidenced by this Note and the Other Notes and other than Permitted
Indebtedness.
 
(c)     Amendments to Indebtedness.  The Company shall not, and the Company
shall not permit any of its Subsidiaries to, amend the terms of any Indebtedness
without the prior written consent of the Required Holders (which consent shall
not be unreasonably withheld).
 
(d)      Existence of Liens.  The Company shall not, and the Company shall not
permit any of its Subsidiaries to, directly or indirectly, allow or suffer to
exist any mortgage, lien, pledge, charge, security interest or other encumbrance
upon or in any property or assets owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.
 
(e)      Restricted Payments.  The Company shall not, and the Company shall not
permit any of its Subsidiaries to, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Permitted Indebtedness, whether by way of payment in respect of principal of (or
premium, if any) or interest on, such Indebtedness if at the time such payment
is due or is otherwise made or, after giving effect to such payment, an event
constituting, or that with the giving of notice or the passage of time, or both,
and without being cured would constitute, an Event of Default.
 
(f)       Restriction on Redemption and Cash Dividends.  Until all of the Notes
have been converted, redeemed or otherwise satisfied in accordance with their
terms, the Company shall not, directly or indirectly, redeem or repurchase any
of its capital stock, warrants, stock options or other securities, or declare or
pay any cash dividend or distribution on its capital stock or other securities ,
except that the Company shall be permitted to cancel 235,00 shares of Common
Stock held in treasury and to cancel and replace certain outstanding options
granted pursuant to the Company’s 2005 Stock Incentive Plan.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(g)      Transactions with Affiliates.  The Company shall not, and the Company
shall not permit any of its Subsidiaries to, enter into directly or indirectly
any transaction or group of related transactions (including without limitation
the purchase, lease, sale or exchange of properties of any kind or the rendering
of any service) with any Affiliate (other than the Company or another
Subsidiary), except (1) in the ordinary course and pursuant to the reasonable
requirements of the Company’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Company or such Subsidiary than would
be obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate and (2) issuances or sales of Common Stock or convertible securities
to directors, officers and consultants of the Company.
 
(h)      Line of Business.  The Company shall not, and the Company shall not
permit any of its Subsidiaries to, engage in any business if, as a result, the
general nature of the business in which the Company and its Subsidiaries, taken
as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Company and its Subsidiaries, taken
as a whole, are engaged on the date hereof other than excluding the technologies
in asset and brand protection.
 
(i)       Prohibition on Disposition of Assets.  The Company shall not sell,
lease, assign, transfer or otherwise dispose of, or permit any of its
Subsidiaries to sell, lease, assign, transfer or otherwise dispose of, any
properties or assets, whether now owned or hereafter acquired, including,
without limitation, the Collateral, except obsolete, worn out property, or
inventory disposed of in the ordinary course of business.
 
(j)       Certificate of Incorporation and Bylaws.  Except as set forth in
Section 11(b), the Company shall not amend its Certificate of Incorporation or
Bylaws without the prior written consent of the Required Holders (which consent
shall not be unreasonably withheld).
 
(k)      Use of Proceeds. The Company will use the proceeds from the sale of the
Notes for general working capital purposes, including, without limitation, the
creation of a sales and marketing organization.
 
(l)       Terms No More Favorable. If the Company issues any of its securities
in the one year period from the date hereof on terms more favorable than those
contained in this Note (such securities, the “More Favorable Terms Securities”),
the Company shall promptly (but not less than two Business Days after the
issuance of such More Favorable Terms Securities) amend this Note so that this
Note contains the more favorable terms of the More Favorable Terms Securities.
 
(m)   Notice of Subsequent Financing and Qualified Financing. The Company shall
give written notice to the Holder of a Subsequent Financing or a Qualified
Financing no later than three Business Days following the closing thereof.
 
(15)    [Intentionally omitted]
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
(16)    PARTICIPATION.  The Holder, as the holder of this Note, shall be
entitled to receive such dividends paid and distributions made to the holders of
Common Stock, Subsequent Financing Securities or Qualified Financing Securities,
as the case may be, to the same extent as if the Holder had converted this Note
into Common Stock, Subsequent Financing Securities or Qualified Financing
Securities, as the case may be, (without regard to any limitations on conversion
herein or elsewhere) and had held such shares of Common Stock, Subsequent
Financing Securities or Qualified Financing Securities, as the case may be, on
the record date for such dividends and distributions.  Payments under the
preceding sentence shall be made concurrently with the dividend or distribution
to the holders of Common Stock, Subsequent Financing Securities or Qualified
Financing Securities, as the case may be.
 
 
(17)    VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES.  The affirmative vote of
the Required Holders at a meeting duly called for such purpose or the written
consent without a meeting shall be required for any change or amendment to this
Note or the Other Notes.  In no event shall any amendment, modification or
waiver be made to this Note which would adversely effect the Holder without the
written consent of the Holder.
 
(18)    TRANSFER.  This Note and any Conversion Shares issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(f) of
the Securities Purchase Agreement.
 
(19)    REISSUANCE OF THIS NOTE.
 
(a)      Transfer.  If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
19(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less then the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 19(d)) to the Holder representing the outstanding Principal not being
transferred.  The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.
 
(b)      Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note (in accordance
with Section 19(d)) representing the outstanding Principal.
 
(c)      Note Exchangeable for Different Denominations.  This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
(d)      Issuance of New Notes.  Whenever the Company is required to issue a new
Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 19(a) or Section 19(c), the Principal designated by
the Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges, if any, on the Principal and Interest of this Note,
from the Issuance Date.
 
(20)    REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF.  The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note.  Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof).  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate.  The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.
 
(21)    PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.
 
(22)    CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly drafted
by the Company and all the holders of the Notes and shall not be construed
against any person as the drafter hereof.  The headings of this Note are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Note.
 
(23)    FAILURE OR INDULGENCE NOT WAIVER.  No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(24)    DISPUTE RESOLUTION.  In the case of a dispute as to the determination of
(a) the Closing Bid Price, the Closing Sale Price or the Weighted Average Price
or (b) the arithmetic calculation of the Conversion Rate or any Redemption Price
or otherwise of number of Conversion Shares issuable to the Holder in connection
with this Note, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within one Business Day of receipt, or
deemed receipt, of the Conversion Notice or Redemption Notice or other event
giving rise to such dispute, as the case may be, to the Holder.  If the Holder
and the Company are unable to agree upon such determination or calculation
within one Business Day of such disputed determination or arithmetic calculation
being submitted to the Holder, then the Company shall, within one Business Day
submit via facsimile (a) the disputed determination of the Closing Bid Price,
the Closing Sale Price or the Weighted Average Price to an independent,
reputable investment bank selected by the Company and approved by the Holder or
(b) the disputed arithmetic calculation of the Conversion Rate, any Redemption
Price or the number of shares of Common Stock issuable to the Company’s
independent, outside accountant.  The Company, at the Company’s expense, shall
cause the investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five Business Days from the time it receives the disputed
determinations or calculations.  Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
 
(25)    NOTICES; PAYMENTS.
 
(a)      Notices.  Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 10(f) of the Securities Purchase Agreement.  The Company shall provide
the Holder with prompt written notice of all actions taken pursuant to this
Note, including in reasonable detail a description of such action and the reason
therefore.  Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty days prior to the date
on which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.
 
(b)      Payments.  Whenever any payment of cash is to be made by the Company to
any Person pursuant to this Note, such payment shall be made in lawful money of
the United States of America by a check drawn on the account of the Company and
sent via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
holders of the Notes, shall initially be as set forth on the Schedule of Buyers
attached to the Securities Purchase Agreement); provided that the Holder may
elect to receive a payment of cash via wire transfer of immediately available
funds by providing the Company with prior written notice setting out such
request and the Holder’s wire transfer instructions.  Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day and, in the case of any Interest Date which is not the date on
which this Note is paid in full, the extension of the due date thereof shall not
be taken into account for purposes of determining the amount of Interest due on
such date.  Any amount of Principal or other amounts due under the Transaction
Documents, other than Interest, which is not paid when due shall result in a
late charge being incurred and payable by the Company in an amount equal to
interest on such amount at the rate of fifteen percent (15%) per annum, or the
maximum rate permissible by law, which is less, from the date such amount was
due until the same is paid in full (“Late Charge”).
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
(26)    CANCELLATION.  After all Principal, accrued Interest and other amounts
at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.
 
(27)    WAIVER OF NOTICE.  To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note
and the Securities Purchase Agreement.
 
(28)    GOVERNING LAW.  This Note shall be construed and enforced in accor­dance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.  In the event that any
provision of this Note is invalid or unenforceable under any applicable statute
or rule of law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Note.  Nothing contained herein shall be deemed or
operate to preclude the Holder from bringing suit or taking other legal action
against the Company in any other jurisdiction to collect on the Company’s
obligations to the Holder, to realize on any collateral or any other security
for such obligations, or to enforce a judgment or other court ruling in favor of
the Holder.  THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.
 
(29)    CERTAIN DEFINITIONS.  For purposes of this Note, the following terms
shall have the following meanings:
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
(a)    “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
 
(b) “Bloomberg” means Bloomberg Financial Markets.
 
(c)    “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
 
(d)    “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.
 
(e)    “Closing Bid Price” and “Closing Sale Price” means, for any security as
of any date, the last closing bid price and last closing trade price,
respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.).  If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder.  If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 24.  All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.
 
(f)    “Closing Date” shall have the meaning set forth in the Securities
Purchase Agreement which corresponds to the date this Note and the Other Notes
were initially issued pursuant to the terms of the Securities Purchase
Agreement.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
(g)    “Common Stock” means shares of the Company’s common stock, $0.001 par
value per share.
 
(h)    “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 
(i)     “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for Common Stock.
 
(j)     “Conversion Shares” means, shares of Common Stock, Subsequent Financing
Securities or Qualified Financing Securities, as the case may be, issuable upon
conversion of this Note.
 
(k) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the NYSE Amex, The Nasdaq Global select Market, The Nasdaq Global Market,
The Nasdaq Capital Market, or any market that is a successor to any of the
foregoing.
 
(l)    “Equity Value Redemption Premium” means for any Change of Control Notice
or Event of Default Notice, as applicable, delivered or required to be delivered
in connection with a Change of Control or Event of Default, as applicable, 130%.
 
(m)    “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company to another
Person, or (iii) allow another Person (other than the Holder) to make a
purchase, tender or exchange offer that is accepted by the holders of more than
50% of the outstanding shares of Voting Stock (not including any shares of
Voting Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (iv) consummate a stock purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than the 50% of the outstanding shares of Voting Stock (not
including any shares of Voting Stock held by the other Person or other Persons
making or party to, or associated or affiliated with the other Persons making or
party to, such stock purchase agreement or other business combination), or (v)
reorganize, recapitalize or reclassify its Common Stock or (vi) any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
Exchange Act) is or shall become the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of 50% of the aggregate
Voting Stock of the Company.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
(n)    “GAAP” means United States generally accepted accounting principles,
consistently applied.
 
(o)    “Indebtedness” of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with GAAP (other than trade
payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.
 
(p)    “Interest Rate” means, 10.00% per annum, subject to adjustment as set
forth in Section 2(b) hereof.
 
(q)    “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
 
(r)    “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.
 
(s) “Permitted Indebtedness” means (i) Indebtedness evidenced by this Note and
the Other Notes, (ii) Indebtedness described on Schedule 3(s) to the Securities
Purchase Agreement, (iii) Indebtedness for borrowed money not in excess of
$500,000 at any time outstanding, and (iv) Indebtedness incurred in a capital
raising transaction for which Basis Financial, LLC acts as placement agent (the
“Agent”).
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
(t)  “Permitted Liens” means (i) Liens for taxes, assessments and other
governmental charges or levies not yet due or Liens for taxes, assessments and
other governmental charges or levies being contested in good faith and by
appropriate proceedings for which adequate reserves (in the good faith judgment
of the management of the Company) have been established in accordance with GAAP,
(ii) Liens imposed by law which were incurred in the ordinary course of
business, such as carriers’, warehousemen’s and mechanics’ Liens, statutory
landlords’ Liens, and other similar Liens arising in the ordinary course of
business, and (1) which do not individually or in the aggregate materially
detract from the value of such property or assets or materially impair the use
thereof in the operation of the business of the Company and its Subsidiaries and
(2) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or asset subject to such Lien, (iii) Liens incurred in connection with Permitted
Indebtedness under clause (ii), and (iii) thereunder, provided that with respect
to (ii), such Liens are not secured by assets of the Company or its Subsidiaries
other than the assets so acquired or leased, provided further that such Liens
rank pari passu with or subordinate to the Liens of Etico Capital, LLC under the
Security Documents (as defined in the Securities Purchase Agreement).
 
(u)    “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity and a government or any department or agency thereof.
 
(v)    “Principal Market” means the OTC Bulletin Board.
 
(w)    “Qualified Financing” means the issuance and sale by the Company, its
Subsidiaries or any of their Affiliates of Qualified Financing Securities in a
single transaction that results in gross proceeds of at least $10,000,000.
 
(x)    “Qualified Financing Securities” means the equity or debt securities
issued and sold in a Qualified Financing.
 
(y)    “Redemption Premium” means 120%.
 
(z)    “Redemption Prices” means, collectively, the Event of Default Redemption
Price or the Change of Control Redemption Price, each of the foregoing,
individually, a Redemption Price.
 
(aa)     “Registration Rights Agreement” means that certain Registration Rights
Agreement dated as of the Subscription Date by and among the Company and the
initial holders of the Notes.
 
(bb)   “Required Holders” means the holders of Notes representing at least a
majority of the aggregate principal amount of the Notes then outstanding.
 
(cc)   “SEC” means the United States Securities and Exchange Commission.
 
(dd)   “Securities Purchase Agreement” means that certain securities purchase
agreement dated as of the Subscription Date by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
(ee)   “Subsequent Financing” means the issuance and sale by the Company, its
Subsidiaries or any of their Affiliates of Subsequent Financing Securities that
does not qualify as a Qualified Financing.
 
(ff)    “Subsequent Financing Securities” means the equity or debt securities
issued and sold in a Subsequent Financing.
 
(gg)   “Subscription Date” means July 15, 2010.
 
(hh)   “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person’s Parent Entity.
 
(ii)    “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).
 
(jj)    “Voting Stock” of a Person means capital stock of such Person of the
class or classes pursuant to which the holders thereof have the general voting
power to elect, or the general power to appoint, at least a majority of the
board of directors, managers or trustees of such Person (irrespective of whether
or not at the time capital stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).
 
(kk)   “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as the Principal Market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York Time (or such other time as the Principal
Market publicly announces is the official close of trading) as reported by
Bloomberg through its “Volume at Price” functions, or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.).  If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder.  If the Company and the Holder are unable to
agree upon the fair market value of such security, then such dispute shall be
resolved pursuant to Section 24.  All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
(30)   DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise.  In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.
 
[Signature Page Follows]
 
 
- 24 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

             
APPLIED DNA SCIENCES, INC.
         
 
By:
        Name:       Title:  

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
APPLIED DNA SCIENCES, INC.
CONVERSION NOTICE
 
Reference is made to the Senior Secured Convertible Note (the “Note”) issued to
the undersigned by Applied DNA Sciences, Inc. (the “Company”).  In accordance
with and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
Conversion Shares (as defined in the Note) of the Company, as of the date
specified below.



 
Date of Conversion:
 

 

 
Aggregate Conversion Amount to be converted:
 

 
Please confirm the following information:
 

       
Conversion Price:  
 

 

 
Number of shares of [Common Stock] [Subsequent Financing Securities] [Qualified
Financing Securities] to be issued:
       
Please issue the [Common Stock] [Subsequent Financing Securities] [Qualified
Financing Securities] into which the Conversion Amount of the Note is being
converted in the following name and to the following address:

 

 
Issue to:
                         

 

 
Facsimile Number:
 

 

 
Authorization:
 

 

 
By:
 

 

 
Title:
 

 
Dated:
 

 

 
Account Number:
   
  (if electronic book entry transfer)

 
 
 

--------------------------------------------------------------------------------

 
 

 
Transaction Code Number:
   
  (if electronic book entry transfer)

Installment Amount to be reduced and amount   
 
of reduction for each Installment Date:
 

 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT
 
The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer & Trust Company to issue the above indicated number of
shares of Common Stock in accordance with the Transfer Agent Instructions dated
July 15, 2010 from the Company and acknowledged and agreed to by American Stock
Transfer & Trust Company.

             
APPLIED DNA SCIENCES, INC
         
 
By:
      Name:       Title:  